UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2131



MILDRED GOLLIE, widow of Joe Gollie, deceased,

                                                         Petitioner,


          versus


ELKAY MINING COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(02-741-BLA)


Submitted:   March 24, 2004                 Decided:   April 8, 2004


Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leonard Stayton, Inez, Kentucky, for Petitioner. Douglas A. Smoot,
Kathy L. Snyder, JACKSON KELLY PLLC, Morgantown, West Virginia, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mildred   Gollie     seeks   review    of   the   Benefits   Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-45

(2000).    Our review of the record discloses that the Board’s

decision   is   based    upon   substantial      evidence    and   is   without

reversible error.       Accordingly, we affirm on the reasoning of the

Board.     See Gollie v. Elkay Mining Co., No. 02-741-BLA (BRB

July 31, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -